DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments concerning the 35 U.S.C. 102 rejection with respect to claims 1-3, 5, 6, and 8-10 have been carefully considered but are moot due to a new grounds of rejection, as explained below. Further, applicant’s arguments concerning the 35 U.S.C. 103 rejection with respect to claims 4 and 7, have also been carefully considered but are also moot due to a new grounds of rejection, as explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 12, claim 12 recites inter alia “wherein the electricity generation motors include an equal number of first and second electricity generation motors”. It is unclear exactly what the unclear, and thus indefinite, until such a time that the applicant can provide sufficient clarity about what they regard to be included within the limitation of “wherein the electricity generation motors include an equal number of first and second electricity generation motors”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et. al. (U.S. 20150285161) in view of Lauter et. al. (U.S. 5823280).
Regarding claim 1, Ulrey teaches an electricity generation system comprising:
an internal combustion engine (fig. 1; 10; [0020]) operated in a predetermined rotational speed range (as indicated in fig. 8); and
at least one electricity generation motor (24; [0021]) that generates electricity upon an input shaft (18) thereof being rotated by the internal combustion engine, 
wherein the internal combustion engine comprises: 
a piston reciprocable (fig. 3; 238; [0049]) in a cylinder (30; [0049]);
a valve actuating mechanism (251, 253; [0054]) that actuates an intake valve (250) to open and close an intake opening (as shown in fig. 3) and that actuates an exhaust valve (256) to open and close an exhaust opening (as shown in fig. 3);
a supercharger (fig. 2; compressor 114; [0032-0033; 0050]) that compresses intake air to be delivered into the cylinder; and
a fuel feeder (fuel injector 66; [0020]) that feeds fuel, 
wherein while the piston reciprocates once by starting from the 
the valve actuating mechanism actuates the intake valve and the exhaust valve in such a manner as to provide a valve overlap period in which both the exhaust valve and the intake valve are open (cylinder valve timing may be adjusted to increase valve overlap; [0008]), 
the fuel feeder feeds the fuel into the cylinder after closing of the exhaust valve ([0055-0056]; Here, direct injection implies that at least the exhaust valve is closed during fuel injection as is typical with direct injection), and 
the air-fuel mixture inside the cylinder is burned during a period in which both the exhaust valve and the intake valve are closed (inherent).
However, Ulrey is silent about:
wherein the internal combustion engine is a two-stroke engine in which an air-fuel mixture is burned once every time the piston reciprocates once by starting from a top dead center and returning to the top dead center.
Lateur teaches an analogous electricity generation system, where the internal combustion engine may be a two-stroke engine (“…it will be appreciated by those skilled in the art that…two-stroke engines…and the like may be used.”; [Col. 3, ln 49-60]) in which an air-fuel mixture is burned once every time the piston reciprocates once by starting from a top dead center and returning to the top dead center (inherent).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ulrey, to incorporate where the internal combustion engine is a two-stroke engine, as clearly suggested and taught by Lateur, since both references teach art equivalent means for providing a motive force to power an electricity generation system.

Regarding claim 2, Ulrey and Lauter teach the electricity generation system according to claim 1, and Ulrey further teaches wherein the intake opening and the exhaust opening are formed such that in an axial direction of the cylinder, the intake opening and the exhaust opening are opposite from a crank shaft (fig. 3; 140) coupled to the piston when viewed from the piston positioned at the top dead center (as shown in fig. 3).
Regarding claim 3, Ulrey and Lauter teach the electricity generation system according to claim 1, and Ulrey further teaches wherein the fuel feeder is a direct-injection injector (fuel injector 66; [0020]; note: direct injection is shown in fig. 3) that injects the fuel into the cylinder after closing of the intake valve (as explained above).

Regarding claim 5, Ulrey and Lauter teach the electricity generation system according to claim 1, and Ulrey further teaches wherein the at least one electricity generation motor comprises a plurality of electricity generation motors (24, 26; [0021]).
Regarding claim 6, Ulrey and Lauter teach the electricity generation system according to claim 5, and Ulrey further teaches wherein the electricity generation motors are aligned with each other in an axial direction of a crank shaft coupled to the piston (as shown in schematic form in fig. 1, motor 26 and generator 24 appear to be axially aligned in parallel with each other and the engine).

Regarding claim 8, 
the electricity generation system according to claim 1 (as explained above in claim 1);
an electricity storage device (fig. 1; battery 54) that stores electricity generated by the electricity generation system (as indicated in fig. 1); and
a propulsion motor (26; note 24 can also function as a drive source as explained in [0021]) that functions as a propulsion drive source by receiving electricity supplied from the electricity storage device.
Regarding claim 9, Ulrey and Lauter teach the propulsion apparatus according to claim 8, and Ulrey further teaches wherein the internal combustion engine further comprises 
a throttle valve (fig. 2; 20; [0034]) that adjusts the amount of intake air to be delivered into the cylinder and 
an actuator (81; [0048]) that actuates the throttle valve, and
wherein the propulsion apparatus further comprises 
a controller that controls the actuator based on at least one of the amount of electricity stored in the electricity storage device and a propulsion demand made on the propulsion motor ([0066-0067]; here, control of the throttle is inherent).
Regarding claim 10, Ulrey and Lauter teach the propulsion apparatus according to claim 8, and Ulrey further teaches the propulsion apparatus is installed in a traveling body that travels on land (vehicle; [0067], and as indicated in fig. 1; note traction wheels as shown in fig. 1, and explained in [0021], indicate that the vehicle is at least a land vehicle) or a flying body that flies in air.

Claims 4, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et. al. (U.S. 20150285161) in view of Lauter et. al. (U.S. 5823280) and in further view of Saitoh (U.S. 20140297079).
Regarding claim 4, Ulrey and Lauter teach the electricity generation system according to claim 1, and Ulrey further teaches wherein the input shaft of the electricity generation motor is connected to an output shaft of the internal combustion engine (as shown in fig. 1).
However, Ulrey fails to teach that the input shaft of the electricity generation motor rotates at the same speed as the output shaft of the internal combustion engine.
Saitoh teaches: 
an analogous input shaft (fig. 3; balance shaft 90; [0040]) of an analogous electricity generation motor (generator 66) rotates at a scaler multiple of the speed ([0041]) of an analogous output shaft (60; as indicated via. fig. 3) of an analogous internal combustion engine.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ulrey, to incorporate a generator connected to a balance shaft and driven via an engine crank shaft, as clearly suggested and taught by Saitoh, in order to reduce/mitigate engine vibrations and produce electricity, while also reducing the overall size of the engine such that it is more compact. Further, it would have also have been obvious to one having ordinary skill in the art to have the balance shaft rotate at the same speed as an engine crank shaft, since it would only require the use of the same size gear on each of the crank shaft and balance shaft, such that each is driven in a 1:1 ratio. Further, reduction in the number of different parts (i.e. using gears of the same size) also saves money and reduces the number of required parts in inventory, as is known in the art.
Regarding claim 7, Ulrey and Lauter teach the electricity generation system according to claim 1, and Ulrey further teaches wherein the internal combustion engine comprises 
a crank shaft (fig. 3; 140) coupled to the piston. 
However, Ulrey fails to teach:
a balancer shaft operable in conjunction with the crank shaft to rotate at the same speed as the crank shaft and suppress first-order couple vibration of the crank shaft, and 
wherein the input shaft of the electricity generation motor receives power transmitted from the crank shaft via the balancer shaft.
Saitoh teaches: 
a balancer shaft (fig. 3; 90; [0040]) operable in conjunction with an analogous crank shaft (60; as indicated via. fig. 3) to rotate at the same speed as the crank shaft ([0041])  and suppress first-order couple vibration of the crank shaft (inherent), and 
wherein the input shaft of an analogous electricity generation motor (generator 66) receives power transmitted from the crank shaft via the balancer shaft ([0041]).
Motivation to combine is given in claim 4 above.
Regarding claim 15, Ulrey, Lauter and Saitoh teach the electricity generation system according to claim 7, and Ulrey further teaches:
wherein the internal combustion engine is a straight-four (note: in the art, the phrase “in-line four is typically and more commonly used”) engine including four cylinders (fig. 1; 30; note the four cylinders shown in engine 10),
wherein the crank shaft includes four crank pin portions respectively associated with the four cylinders (inherent), and
wherein the crank shaft is a crossplane crank shaft in which the four crank pin portions have a phase difference of 90° or 180° from one another (inherent; note: the vast majority of in-line four cylinder engines feature crank shafts with crank pin phasing of 90° or 180° from one another).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et. al. (U.S. 20150285161) in view of Lauter et. al. (U.S. 5823280) and in further view of Lindstrom et. al. (U.S. 20180326971).
Regarding claim 11, Ulrey and Lauter teach the electricity generation system according to claim 6, and Ulrey further teaches that motor/generators (24, 26) are housed within a common housing (transmission 44; as shown in fig. 1). 
However, it is unclear if the motor/generators (24, 26) of Ulrey overlap each other when viewed in the axial direction of the crank shaft.
Lindstrom teaches an engine (fig. 3; 2) having a first motor/generator (9; [0035]) and a second motor/generator (30) which overlap each other when viewed in an axial direction of the crank shaft (as shown in fig. 3; note fig. 3 is a schematic, but indicates that 9 and 30 share a common shaft, which is at least coupled (via. 15, as indicated in fig. 2; [0032]) with the engine, as indicated via. [0035], and are placed one in front of the other and as such, would overlap each other when viewed in the direction of a central axis of the crank shaft).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ulrey, to incorporate a first motor/generator and a second motor/generator which overlap each other when viewed in an axial direction of the crank shaft, as clearly suggested and taught by Lindstrom, in order to generate .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et. al. (U.S. 20150285161) in view of Lauter et. al. (U.S. 5823280), in view of Saitoh (U.S. 20140297079) and in further view of Hao et. al. (U.S. 20190326790).
Regarding claim 12, due to the outstanding 35 U.S.C 112 clarity issues (as explained above, the prior art of record can not be fully applied at this time. However, as best understood, the limitations of claim 12 has been addressed below.
In re claim 12, Ulrey and Lauter teach the electricity generation system according to claim 6, but fail to teach wherein the electricity generation motors include an equal number of first and second electricity generation motors, the first and second electricity generation motors being arranged symmetrically with respect to a plane orthogonal to the crank shaft to prevent displacement of the center of gravity of the entire electricity generation system in the axial direction of the crank shaft.
Hao teaches a first generator/motor (fig. 1; 20; [0031]) and a second generator/motor (fig. 1; 40; [0032]), and thus an equal number of first and second electricity generation motors, the first and second electricity generation motors being arranged symmetrically with respect to a plane orthogonal to the crank shaft (as shown in fig. 1; note: 20 and 40 are located on either side of engine 12, and thus symmetrically located with respect to a plane orthogonal to the crank shaft) to prevent displacement of the center of gravity of the entire electricity generation system in the axial direction of the crank shaft.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ulrey, to incorporate having a first generator/motor and a second generator/motor disposed at opposite ends of an engine, and arranged symmetrically with respect to a plane orthogonal to the crank shaft, as clearly suggested and taught by Hao, since it has been held that rearranging parts of an invention (in this case, simply rearranging the location of a first generator/motor and a second generator/motor, connected to a crankshaft) involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Regarding claim 13, Ulrey and Lauter teach the electricity generation system according to claim 6, but fail to teach wherein the electricity generation motors are disposed at both ends of a shaft other than the crank shaft.
However, Hao teaches a first generator/motor (fig. 1; 20; [0031]) and a second generator/motor (fig. 1; 40; [0032]) disposed at opposite ends of a connected shaft (as shown in fig. 1; note: both 20 and 40 are connected to the crank shaft as indicated in fig. 1-2; [0031-0032]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ulrey, to incorporate having a first generator/motor and a second generator/motor disposed at opposite ends of a connected shaft, as clearly suggested and taught by Hao, since it has been held that rearranging parts of an invention (in this case, simply rearranging the location of a first generator/motor and a second generator/motor, connected to a crankshaft) involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, that this connected shaft, could be a balancer in parallel with the crank shaft) as clearly suggested and taught by Saitoh above, since Saitoh teaches a generation/motor connected to a balancer shaft, and since it has been held that mere duplication of the essential working parts of a device (in this case a generation/motor connected to a balancer shaft) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, see claim 13 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et. al. (U.S. 20150285161) in view of Lauter et. al. (U.S. 5823280), in view of Saitoh (U.S. 20140297079) and in further view of Miller (U.S. 3680305).
Regarding claim 16, see claims 8 above, and 17 below.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et. al. (U.S. 20150285161) in view of Saitoh (U.S. 20140297079) and in further view of Miller (U.S. 3680305).
Regarding claim 17, Ulrey teaches an electricity generation system, wherein the electricity generation system comprises: 
an internal combustion engine (fig. 1; 10; [0020]) operated in a predetermined rotational speed range (as indicated in fig. 8); and 
at least one electricity generation motor (24; [0021]) that generates electricity upon an input shaft (18) thereof being rotated by the internal combustion engine, 
wherein the internal combustion engine comprises: 
a piston reciprocable (fig. 3; 238; [0049]) in a cylinder (30; [0049]); 
a valve actuating mechanism (251, 253; [0054]) that actuates an intake valve (250) to open and close an intake opening (as shown in fig. 3) and that actuates an exhaust valve (256) to open and close an exhaust opening (as shown in fig. 3); 
a supercharger (fig. 2; compressor 114; [0032-0033; 0050]) that compresses intake air to be delivered into the cylinder; 
a fuel feeder (fuel injector 66; [0020]) that feeds fuel; 
a crank shaft coupled to the piston (piston 238 may be coupled to crankshaft 240; [0049]); and 
wherein while the piston reciprocates once by starting from a top dead center and returning to the top dead center (inherent), 
the valve actuating mechanism actuates the intake valve and the exhaust valve in such a manner as to provide a valve overlap period in which both the exhaust valve and the intake valve are open (cylinder valve timing may be adjusted to increase valve overlap; [0008]), 
the fuel feeder feeds the fuel into the cylinder after closing of the exhaust valve ([0055-0056]; Here, direct injection implies that at least the exhaust valve is closed during fuel injection as is typical with direct injection), and 
an air-fuel mixture inside the cylinder is burned during a period in which both the exhaust valve and the intake valve are closed (inherent). 
However, Ulrey fails to explicitly teach:
a flying body that flies in air; 
a balancer shaft operable in conjunction with the crank shaft to rotate at the same speed as the crank shaft and suppress first-order couple vibration of the crank shaft; 
wherein the input shaft of the electricity generation motor receives power transmitted from the crank shaft via the balancer shaft.
Saitoh teaches:
a balancer shaft (fig. 3; 90; [0040]) operable in conjunction with an analogous crank shaft (60; as indicated via. fig. 3) to rotate at the same speed as the crank shaft ([0041])  and suppress first-order couple vibration of the crank shaft (inherent), and 
wherein the input shaft of an analogous electricity generation motor (generator 66) receives power transmitted from the crank shaft via the balancer shaft ([0041]).
Additionally, one having ordinary skill in the art would appreciate that aircraft are flying bodies, and that engines are typically used to power such aircraft, as is commonly known in the art. Further, Miller teaches, in ([Col. 8, ln 62-67]), and engine system intended to be used in racing and aircraft applications, in order to obtain increased power and speed. 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ulrey, to incorporate a generator connected to a balance shaft and driven via an engine crank shaft, as clearly suggested and taught by Saitoh, in order to reduce/mitigate engine vibrations and produce electricity, while also reducing the overall size of the engine such that it is more compact. Further, it would have also have been obvious to one having ordinary skill in the art to have the balance shaft rotate at the same speed as an engine crank shaft, since it would only require the use of the same size gear on each of the crank shaft and balance shaft, such that each is driven in a 1:1 ratio. Furthermore, reduction in the number 
Thus it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ulrey, to incorporate an engine into a flying body, such as an aircraft, as clearly suggested and taught by Miller, in order to obtain increased power and speed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747